Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 1 of 8 PageID #: 1




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

______________________________________________________________________________

WILL A. JOHNSON,               §
                               §
      Plaintiff,               §
                               §
      -vs-                     §      Cause No.: 1:20-cv-1405
                               §
EQUITYEXPERTS.ORG              §
MIDWEST LLC, d/b/a             §
EQUITY EXPERTS,                §
                               §
      Defendant.               §

______________________________________________________________________________

                                 COMPLAINT
______________________________________________________________________________

      Comes now Will A. Johnson, (“Plaintiff”), by counsel, and for his

complaint against Defendant, EquityExperts.Org Midwest, LLC, d/b/a Equity

Experts, (“Defendant”), states as follows:

                                Nature of Action

      1. This action is brought pursuant to the Fair Debt Collection Practices

Act, 15 U.S.C. §1692, et seq., (“FDCPA”), to recover damages, attorney fees, and

other relief available at law for Defendant’s violations of the FDCPA.

                            Jurisdiction and Venue

      2. This Honorable Court has original jurisdiction over claims arising

under the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C. §1692, et seq.,

                                        1
Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 2 of 8 PageID #: 2




pursuant to 15 U.S.C. §1692 k (d) and 28 U.S.C. §1331.

                                     Parties

      3. Plaintiff, Will A. Johnson, is a natural person, and at all times is a

citizen and resident of the City of Indianapolis, County of Marion, State of

Indiana, and is a “consumer” as that term is defined by 15 U.S.C. §1692 a (3).

      4. Defendant, EquityExperts.Org Midwest LLC is a Michigan Limited

Liability Company registered to do business in the State of Indiana, with its

principal place of business located at 6632 Telegraph Road, #339, Bloomfield

Hills, MI 48301, USA. Defendant, Equity Experts, does business in the State of

Indiana under the name “Equity Experts”. Defendant, Equity Experts is a

“debt collector” as that term is defined by 15 U.S.C. §1692 a (5). Defendant

Equity Experts regularly engages in debt collection on behalf of homeowners

associations.

                                      Facts

      5. Plaintiff, Will A. Johnson, is the fee simple owner of a certain parcel of

real property located at 3508 Shepperton Boulevard, Indianapolis, IN 46228,

located within the bounds of the Cheswick Place Homeowners Association. In

December, 2018, Plaintiff received a “Dear Homeowner” letter from Cheswick

Place HOA stating that his annual assessment fee for 2019 was $320.00.

(Exhibit “A’).

      6. On or about May 21, 2019, Defendant, Equity Experts, sent Plaintiff a


                                        2
Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 3 of 8 PageID #: 3




three (3) page correspondence, collectively attached hereto, designated as

Exhibit “B”. The first page of the correspondence stated: “This debt arose out

of your membership in the Association and your ownership of the property

located at 3508 Shepperton Blvd. Your unpaid balance is $717.00. This

balance may consist of regular association assessments, special assessments,

interest, fees, fines and costs, which include [sic] amounts incurred by the

Association to collect the debt.”

      The second page of the correspondence was headed “Notice of

Assessment Lien Cheswick Place Homeowners Association”, and reads as

follows:

      To: Willie A. Johnson
      3508 Shepperton Blvd
      Indianapolis, IN 46228

      You are hereby notified that CHESWICK PLACE HOMEOWNERS
      ASSOCIATION (hereinafter called “Association”), whose address is 11711
      North College Avenue, Ste 100, Carmel, IN 46032, holds a lien pursuant
      to the Associations’ governing documents on the real estate located in
      MARION county, Indiana described as:

      CHESWICK PLACE PHASE TWO SECTION 2B REPLAT

      OF CHESWICK PLACE SECTION 2 LOT 152
      INSTR# 2-10-6957 RECORDED 01-22-2010

      Parcel No. 6029744

      more commonly known as 3508 SHEPPERTON BLVD, INDIANAPOLIS,
      IN, and improvements thereon, for the amount of $1712.00 for unpaid
      assessments, late fees, attorney’s fees, costs of collection, and other
      charges as of today’s date. This lien shall also secure all unpaid
      assessments, costs, and attorney fees which are due and which may

                                        3
Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 4 of 8 PageID #: 4




      accrue subsequent to the date of this notice.

      For information as to the amount currently due, contact:

      CHESWICK PLACE HOMEOWNERS ASSOCIATION
      c/o EQUITY EXPERTS. ORG
      2391 PONTIAC RD.
      AUBURN HILLS MI 48326
      PHONE (248) 601-6766
      OUR FILE NO. 13776

      (Bolding in original).

      Page Three of Exhibit “B” was a blank form containing a signature line

for a representative of Cheswick Place Homeowners Association that was not

executed, and an unsigned notarial jurat. The document states that it “was

prepared by and should be returned to: Louis Schneider Esq., c/o EQUITY

EXPERTS, 2391 Pontiac Rd., Auburn Hills, MI 48326, Phone: (248) 601-6766

OUR File NO. 13776".

      7. According to an online search of the Indiana Supreme Court Roll of

Attorneys, it does not appear that Louis Schneider of Auburn Hills, Michigan is

admitted as a member of the bar of the State of Indiana; he is therefore not

qualified to practice law in the State of Indiana, which would include

preparation of liens against real property located in the State of Indiana.

      8. On June 24, 2019, Plaintiff received a letter from Equity Experts

stating: “an additional $350 collection cost has been charged to the

association to be added to your balance. Your current total balance is

$1067.00. This balance includes the additional collection charge mentioned

                                        4
Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 5 of 8 PageID #: 5




above and takes into account any payments that may have been received. It

may also include any new assessments, late fees, interest or fines that may

have become due since the date of our last letter

      You were advised in a previous letter that a lien has been sent for

recording against the property a lien for unpaid association assessments

remains until it is removed by a court, the debt is satisfied or the debt is paid

in full...” Exhibit “C”.

      9. Following Plaintiff’s receipt of Exhibit “C”, he engaged counsel to

represent him, and counsel has inquired whether Equity Experts and/or

Cheswick Place Homeowners Association actually placed a lien on Plaintiff’s

property, but has not received a response to this inquiry. Plaintiff has not

received any executed version of pages 2 and 3 of Exhibit “B”, purporting to be

a lien on his property.

      10. On July 25, 2019, Plaintiff received correspondence from Defendant,

Equity Experts, which is attached hereto, marked as Exhibit “D”. According to

Exhibit “D”, “this letter is your notice that a lien has been mailed for recording

against your property. A $395.00 collection fee, the attorney’s fees incurred to

prepare the lien and the filing fees to do so have been charged to your

association and will be added to your balance.” Exhibit “D” does not state to

whom the alleged lien was mailed for recording, in particular, whether the

alleged lien was sent to the Marion County Recorder’s Office.


                                         5
Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 6 of 8 PageID #: 6




      11. On August 12, 2019, Plaintiff’s counsel notified Equity Experts that

the alleged debt is disputed, and demanded a specific listing of each and every

charge placed on this account, all documents authorizing such charges,

including, but not limited to, Homeowners’ Association documents, documents

executed by Mr. Johnson, the basis for charging new assessments, late fees,

interest, fines, with the specific amount of each of these items and date it

posted, plus documentation of and validation of any and all charges placed on

this account.”   In response, Equity Experts produced an unsigned document

purporting to be a resolution from the Cheswick Place Homeowner’s

Association and a “Statement of Account”, dated August 26, 2019, which is

attached hereto, marked as Exhibit “E”. Exhibit “E” contains an “opening

balance” of $447.00, to which was added “unpaid other charges”, equaling

$717.00. There are similar subsequent entries of unexplained “other charges”

on the “Statement of Account”, none of which are authorized by the

Homeowner’s Association Bylaws. The total balance listed is $1,962.00.

      12. Plaintiff paid his $320 2019 assessment, but was only credited with

$70.00. According to Exhibit “E” Plaintiff still allegedly owes a balance of

$1,962.00. Plaintiff still has not received a copy of any executed lien papers,

and still does not know whether any lien was actually filed.

                                Claim For Relief:
                            Violations of the FDCPA

      13. Plaintiff realleges and incorporates by reference the preceding

                                         6
Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 7 of 8 PageID #: 7




paragraphs as if set forth fully herein.

          14. Equity Experts violated §1692 e of the FDCPA by misrepresenting

the character, amount or legal status of the debt Plaintiff allegedly owed

(Exhibits “B”, “C”, “D” and “E”), and by using false representation or deceptive

means to collect or attempt to collect the alleged debt, which includes, but is

not limited to threatening to file a lien against Plaintiff’s property that

Defendant represented could only be removed by a court, or when the debt is

satisfied or the debt is paid in full...”, which deceptively implies that Plaintiff

could not challenge the validity or amount of the debt without resort to a court.

          15. Equity Experts violated §1692f of the FDCPA by using unfair or

unconscionable means to collect or attempt to collect the debt, including the

collection of any amount (including any interest, fee, charge, or expense

incidental to the principal obligation) unless such amount is expressly

authorized by the agreement creating the debt or permitted by law and by

falsely representing the compensation which may be lawfully received by the

debt collector for the collection of the debt. See Exhibits “B”, “C”, “D” and “E”.

                                  Prayer For Relief

          Plaintiff, by counsel, prays the Court for Judgment in his favor and

against the Defendant, including, but not limited to, the following forms of

relief:

          1.    A finding that Defendant violated the FDCPA.


                                           7
Case 1:20-cv-01405-JPH-TAB Document 1 Filed 05/14/20 Page 8 of 8 PageID #: 8




     2.    Actual damages pursuant to 15 U.SC. §1692k(a)(1).

     3.    Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A).

     4.    Reasonable attorney fees and costs pursuant to 15 U.S.C.

           §1692k(A)(3).

     5.    Such other and further relief as the Court deems just and proper,

           including, but not limited to, rescinding any lien that may have

           been filed against Plaintiff’s property.

                              Respectfully Submitted,

                              /S/ Karen Neiswinger, Ind. Atty #: 10154-49
                              Counsel for Plaintiff.
Karen Neiswinger
Attorney at Law
5335 N. Tacoma Avenue, Suite 12
P.O. Box 551099
Indianapolis, IN 46205-1099
T: (317_ 251-2250
F: (317) 251-2660
E-mail: kneiswinger@att.net




                                        8
